                   Case 3:11-cr-00247-SRU Document 64 Filed 04/24/19 Page 1 of 2
 LOCAL PROB 12C
     (06/17)
                               UNITED STATES DISTRICT COURT
                                            for
                                         Connecticut
                  Petition for Warrant or Summons for Offender Under Supervision
 Name of Offender:            Michael Francis Drzal            Docket Number: 0205 3:11CR00247-001
Sentencing Judicial Officer: Honorable Stefan R. Underhill, United States District Judge
Date of Original Sentence: June 29, 2012
Original Offense: Receipt and Distribution of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2)
Original Sentence: 18 months' imprisonment, 120 months' supervised release
Type of Supervision: Supervised Release             Date Supervision Commenced: December 4, 2013
AUSA: Neeraj Patel                                  Defense Attorney: Carly Levenson


                                          PETITIONING THE COURT
    To issue a summons for a violation hearing
    To issue a warrant

The probation officer believes that the offender has violated the following condition(s) of supervision:

              Charge # 1          The defendant is not to use a computer, Internet-capable device, or
               Special            similar electronic device to access child pornography or to communicate
                                  with any individual or group for the purpose of promoting sexual
                                  relations with children. The defendant shall consent to the use of any
                                  computer program which shall monitor suspect computer use on any
                                  computer owned or controlled by the defendant. The program(s) used
                                  will be designed to identify, for the Probation office, only the viewing,
                                  downloading, uploading, transmitting, or otherwise using any images or
                                  consent of a sexual nature ("Suspect Computer"). Suspect Computer
                                  Use shall be identified by the installed program and/or the Probation
                                  office through the screening of the defendant's computer usage for
                                  certain key words, phrases and images. The defendant shall pay all or a
                                  portion of costs associated with computer monitoring based on the
                                  defendant's ability to pay as determined by the probation officer.

                                  On April 20, 2019, an audit of Mr. Drzal's Internet use through his
                                  monitored cellular phone was conducted. At that time, it was discovered
                                  that starting on April 18, 2019, Mr. Drzal accessed numerous websites
                                  promoting and providing content related to child pornography. On April
                                  20, 2019, the probation officer conducted a visit to Mr. Drzal's
                                  grandmother's home located at 19 Greenwood Lane in Trumbull,
                                  Connecticut. At that time, Mr. Drzal was canvassed about whether he
                                  was in possession of his phone. He acknowledged that his phone was on
                                  his person and that he previously canceled phone and Internet services
                                                 Page 1 of 2
                Case 3:11-cr-00247-SRU Document 64 Filed 04/24/19 Page 2 of 2
                                  with the provider. When asked whether he had accessed the Internet
                                  over the past two days, he acknowledged that he had in fact accessed the
                                  Internet using a WiFi signal at his father's residence. The probation
                                  officer seized the phone at that time.

                                  According to the U.S. Probation Offices contract provider, RemoteCom,
                                  Mr. Drzal disabled an application on his phone prior to accessing the
                                  child pornography, and therefore, the probation officer was not notified
                                  of the activity in real time. Mr. Drzal later turned the application back
                                  on, and as previously noted, an audit of his Internet activity was
                                  conducted revealing the websites he was accessing.

U.S. Probation Officer Recommendations:
The probation officer respectfully recommends that a warrant be issued for Mr. Drzal's arrest and that he
be brought forth to answer as to why his supervision shall not be modified or revoked.

                                  I declare under penalty of perjury that the foregoing is true and correct.
                                                              Executed On           April 22, 2019



                                                                          Robert E. Bouffard
                                                                     Senior U.S. Probation Officer



THE COURT ORDERS:
    No Action
   The issuance of a summons for a compliance review hearing Date:
   The issuance of a summons Date:
    The issuance of a warrant
    Other




                                                                                                  Digitally signed by Stefan
                                                                         Stefan Underhill Underhill
                                                                                          Date: 2019.04.22 15:45:56 -04'00'

                                                                            Signature of Judicial Officer

                                                                                       April 22, 2019
                                                                                            Date


                                                 Page 2 of 2
